Plaintiff in error, Tom Criswell, was convicted in the county court of Jackson county of the crime of manufacturing intoxicating liquor, to wit, corn whisky, and on a general verdict of guilty of the offense as charged the court pronounced sentence and rendered judgment that he pay a fine of $500 and be imprisoned in the county jail for a period of 4 months. Judgment was rendered on the 22d day of November, 1921. Petition in error and case-made were filed in this court on the 20th day of March, 1922, and the cause was finally submitted on the 23d day of May, 1923. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time same was submitted. Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed. *Page 77